Exhibit 2.1 EXECUTION VERSION UNIT PURCHASE AGREEMENT by and among MURPHY GROUP, INC. and ECONTROLS GROUP, INC. and SUN HYDRAULICS CORPORATION dated as of November 7, 2016 Article I Definitions 1 Article II Purchase and Sale 18 Section 2.01Purchase and Sale18 Section 2.02Purchase Price18 Section 2.03Transactions to be Effected at the Closing.18 Section 2.04Purchase Price Adjustment.19 Section 2.05Closing22 Section 2.06Payment of Contingent Consideration.22 Section 2.07Withholding Tax27 Section 2.08Release of Indemnity Escrow Funds.27 Article III Representations and Warranties of Sellers 28 Section 3.01Organization and Authority of Seller28 Section 3.02Organization, Authority and Qualification of the Company.29 Section 3.03Capitalization.29 Section 3.04Subsidiaries.30 Section 3.05No Conflicts; Consents.31 Section 3.06Financial Statements31 Section 3.07Undisclosed Liabilities32 Section 3.08Absence of Certain Changes, Events and Conditions32 Section 3.09Material Contracts.34 Section 3.10Title to Assets; Real Property.36 Section 3.11Condition and Sufficiency of Assets37 Section 3.12Intellectual Property.37 Section 3.13Inventory39 Section 3.14Accounts Receivable39 Section 3.15Customers and Suppliers.39 Section 3.16Insurance40 Section 3.17Legal Proceedings; Governmental Orders.40 Section 3.18Compliance With Laws; Permits.41 Section 3.19Environmental Matters.41 Section 3.20Employee Benefit Matters.42 Section 3.21Employment Matters.46 Section 3.22Taxes47 Section 3.23Books and Records50 Section 3.24Brokers50 Article IV Representations and Warranties of Buyer 51 Section 4.01Organization and Authority of Buyer51 Section 4.02No Conflicts; Consents51 Section 4.03Investment Purpose51 Section 4.04Brokers52 Section 4.05Sufficiency of Funds52 Section 4.06Legal Proceedings52 Section 4.07Acknowledgement and Representations by Buyer52 Article V Covenants 53 Section 5.01Conduct of Business Prior to the Closing53 Section 5.02Access to Information54 Section 5.03No Solicitation of Other Bids.54 SLK_TAM:#2588997i Section 5.04Notice of Certain Events.55 Section 5.05Resignations56 Section 5.06Confidentiality56 Section 5.07Seller Non-competition; Non-solicitation.56 Section 5.08Governmental Approvals and Consents.57 Section 5.09Books and Records.59 Section 5.10Closing Conditions60 Section 5.11Public Announcements60 Section 5.12R&W Policy60 Section 5.13Financial Statement Preparation60 Section 5.14Further Assurances60 Section 5.15Covered Person Indemnification.60 Section 5.16Legal Representation; Privilege61 Section 5.17Buyer Non-Solicitation62 Article VI Tax Matters 63 Section 6.01Tax Covenants.63 Section 6.02Termination of Existing Tax Sharing Agreements64 Section 6.03Tax Indemnification.64 Section 6.04Straddle Period65 Section 6.05Contests.65 Section 6.06Cooperation and Exchange of Information66 Section 6.07Tax Treatment of Indemnification Payments66 Section 6.08Tax Characterization; Allocation of Purchase Price67 Section 6.09Survival67 Section 6.10Overlap68 Article VII Conditions to Closing 68 Section 7.01Conditions to Obligations of All Parties68 Section 7.02Conditions to Obligations of Buyer68 Section 7.03Conditions to Obligations of Sellers70 Article VIII Indemnification 71 Section 8.01Survival71 Section 8.02Indemnification by Sellers72 Section 8.03Indemnification by Buyer73 Section 8.04Certain Limitations73 Section 8.05Indemnification Procedures75 Section 8.06Tax Treatment of Indemnification Payments79 Section 8.07Exclusive Remedies79 Article IX Termination 80 Section 9.01Termination80 Section 9.02Effect of Termination81 Article X Miscellaneous 81 Section 10.01Expenses81 Section 10.02Notices81 Section 10.03Interpretation82 SLK_TAM:#2588997ii Section 10.04Headings83 Section 10.05Severability83 Section 10.06Entire Agreement83 Section 10.07Successors and Assigns83 Section 10.08No Third-party Beneficiaries84 Section 10.09Amendment and Modification; Waiver84 Section 10.10Governing Law; Submission to Jurisdiction; Waiver of Jury Trial.84 Section 10.11Specific Performance85 Section 10.12Counterparts85 Schedules: Schedule 2.04 – Sample Working Capital Statement With Working Capital Protocols Schedule 2.06 – Contingent Consideration Accounting Protocols With Sample Formulary EBITDA Calculation Schedule Schedule 2.06(g)(iii) – Identified Employees and Definition of Cause Schedule 5.02 – Outstanding Diligence Items Schedule 5.15(b) - Directors’ and Officers’ Liability Insurance Policy Coverages Schedule 6.08 – Purchase Price Allocation For Tax Purposes Schedule 7.02(d) – Consents Required as Buyer Closing Condition Exhibits: Exhibit AForm of Asset Transfer Agreement Exhibit BForm of Assignment and Release Agreement Exhibit CForm of Employment Agreement Exhibit DForm of New Tulsa Lease Exhibit EForm of Noncompetition and Non-solicitation Agreement (Acquired employees) Exhibit FForm of Noncompetition and Non-solicitation Agreement (Newco employees) Exhibit GForm of License Agreements Exhibit HForm of Supply Agreement Exhibit IForm of Transition Services Agreements SLK_TAM:#2588997iii Exhibit A UNIT PURCHASE AGREEMENT
